                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,              )
                                       )
                  Plaintiff,           )                4:11CR3018
                                       )
            v.                         )
                                       )
ROBERT M. FAST,                        )                  ORDER
                                       )
                  Defendant.           )
                                       )


      Upon advice from the United States Probation Officer, and with the agreement
of counsel,

      IT IS ORDERED that the petition for offender under supervision (filing no.
137) is dismissed without prejudice. The defendant’s March 26, 2019, revocation
hearing is canceled.

      DATED this 26th day of March, 2019.

                                     BY THE COURT:

                                     s/ Richard G. Kopf
                                     Senior United States District Judge
